DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Notice of Allowance mailed 05/20/2022 and/or previous Office action(s) contained an error of acknowledging a claim to foreign priority though the applicants have not made a foreign priority claim. Consequently, the Notice of Allowance mailed 05/20/2022 is withdrawn, and this new Office Action replaces the previous Office action mailed 05/20/2022.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Nathan E. Stacy on May 16, 2022.  

The application has been amended as follows:
Claim 12
Line 3, “AgCeO2/SiO2, AgZrO2/SiO2, CuCeO2/SiO2, and CuZrO2/SiO2 

Claim 39
Line 2, “more alkenes 

Claim 41
The method according to claim 53 the optional [Symbol font/0x61]-olefins produced are used to make polyethylene.

Claim 43
Line 1, “The method according to claim 40 

Claim 53
The method according to claim 51, wherein the one or more alkenes comprise ethylene and optional [Symbol font/0x61]-olefins.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5-14, 39-43 and 51-54. A method of converting one or more alkanes to one or more alkenes comprising: 
a. providing a first stream comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor; 
b. converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, acetylene and one or more of oxygen, carbon monoxide and carbon dioxide; and 
c. providing the second stream to a second reactor containing a catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream, is considered novel.
A closest prior art to Culp et al. (WO 02/24614 A1) discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): (i) providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31) and further comprises acetylene (page 10, lines 18-19); (ii) converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12); and (iii) providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12). But Culp does not explicitly disclose the catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream. 
Other pertinent prior art to Arnold et al. (US 8,519,210 B2) discloses a process for the oxidative dehydrogenation of ethane (Abstract).  Arnold discloses the effluent from ODH reactor comprises acetylene and an oxygen elimination reactor is implemented to remove undesirable byproducts such as CO, acetylene and oxygenates (col. 13, line 43 thru col. 14, line 35). 
Other pertinent prior art to Ryu (US 7,838,710 B2) discloses a supported catalyst for selective hydrogenation of acetylenes comprising copper and silver (Abstract; col. 2, line 45 thru col. 3, line 4), wherein the catalyst comprises a support comprising silica (col. 4, lines 5-7).
The cited prior arts, alone or in combination, do not teach or suggest a method of converting one or more alkanes to one or more alkenes comprising: a. providing a first stream comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor; b. converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, acetylene and one or more of oxygen, carbon monoxide and carbon dioxide; and c. providing the second stream to a second reactor containing a catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream, as recited in claim 51 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772